In re Madison, Paris; — Plaintiff; Applying for Motion to Enforce this Court’s Order dated May 16, 1997; St. Mary 16th Judicial District Court Div. “B” No. 92-133,336; to the Court of Appeal, First Circuit, No. KW95 0572.
Writ granted. The district court is ordered to comply with this Court’s earlier order, see State ex rel. Madison v. State, 95-2525 (La.5/16/97), 693 So.2d 786, within thirty days. The district court is further ordered to provide this Court with proof of compliance.
KNOLL, J., not on panel.